t c memo united_states tax_court peggy l and brady n richmond petitioners v commissioner of internal revenue respondent docket no filed date r determined a deficiency in ps’ federal income held ps are liable for the deficiency as determined by tax r peggy l and brady n richmond pro sese joseph t ferrick for respondent memorandum findings_of_fact and opinion wherry judge petitioners are husband and wife respondent determined that petitioners are liable for a dollar_figure federal_income_tax deficiency for their tax_year petitioners petitioned the court to redetermine that deficiency the issues for decision are whether dollar_figure of the dollar_figure in social_security_benefits that mr richmond received in is includable in petitioners’ gross_income whether dollar_figure of interest_income that petitioners earned in is includable in their gross_income whether petitioners are entitled to an additional_child_tax_credit of dollar_figure and whether petitioners are entitled to an earned_income_credit findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by 1mr richmond’s form ssa-1099 social_security_benefit statement indicated that his net social_security_benefits for were actually dollar_figure respondent apparently rounded that figure down to dollar_figure and then used that rounded figure in calculating how much of mr richmond’s social_security_benefits should be included in gross_income despite the apparent rounding mistake we will use the dollar_figure figure used by the parties throughout this case reference into our findings at the time they filed their petition petitioners resided in illinois during mr richmond received dollar_figure in wages dollar_figure in social_security_benefits and a dollar_figure taxable pension distribution during that same year ms richmond received a dollar_figure taxable pension distribution in addition dollar_figure of interest_income was deposited into accounts owned by petitioners petitioners filed a joint form_1040 u s individual_income_tax_return for their tax_year they did not report mr richmond’s social_security_benefits or their interest_income on the return on date respondent sent petitioners a notice_of_deficiency indicating that they are liable for a dollar_figure federal_income_tax deficiency for their tax_year petitioners on date filed a timely petition with the court a trial was held on date in chicago illinois opinion i taxability of mr richmond’s social_security_benefits since sec_86 has required some taxpayers to include a portion of their social_security_benefits in gro sec_2ms richmond used the simplified_method to determine a lower taxable_amount than the dollar_figure that appears on her form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc respondent did not dispute this reduced_amount income 123_tc_245 affd 436_f3d_344 2d cir before then social_security_benefits were not taxed congress evidently believed that a change was necessary to shore up the solvency of the social_security trust funds and to treat ‘more nearly equally all forms of retirement and other income that are designed to replace lost wages’ id quoting s rept pincite 1983_2_cb_326 b y taxing only a portion of the benefits congress intended to allow taxpayers some cost_recovery for their contributions ie for the taxes they pay into the social_security system roberts v commissioner tcmemo_1998_172 affd without published opinion 182_f3d_927 9th cir the formula for determining the portion of social_security_benefits includable in gross_income if any is set forth in sec_86 although somewhat complex the formula provides that taxpayers who file a joint_return and whose modified_adjusted_gross_income plus one-half of the social_security_benefits received exceeds an adjusted_base_amount of dollar_figure must include percent of the social_security_benefits in gross_income sec_86 c petitioners assert that they were not required to include in gross_income any portion of mr richmond’s dollar_figure of social 3all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue security benefits they make a number of arguments to support their assertion first they argue that an internal_revenue_service irs agent told ms richmond not to report the benefits on petitioners’ return second they assert that the instructions to the form_1040 indicated that social_security_benefits should not be included in income unless the taxpayer’s filing_status is married filing separate third in their brief petitioners argue that the form ssa-1099 social_security_benefit statement that mr richmond received from the social_security administration ssa informed them that they should not send a copy of the form to the irs fourth they also note that social_security_benefits are excluded from income in illinois fifth ms richmond argues that she did not receive social_security_benefits in and that she should not be taxed on the benefits that her husband received she considers this a violation of her rights and contends that respondent i sec_4in their brief petitioners refer to the taxation of social_security_benefits as employment_taxes that is not an accurate description the term employment_taxes commonly refers to taxes imposed under the federal_insurance_contributions_act fica and the federal_unemployment_tax_act futa see sec_3101 sec_3111 sec_3301 the fica tax is a 3-percent tax on the wages of an employee sec_3101 sec_3111 employers and employees each pay half of the fica tax and the employer is required to withhold the employee’s portion sec_3101 sec_3102 sec_3111 the taxes collected under fica are used to fund social_security and medicare in other words employment_taxes are taxes on wages that are used in part to fund social_security when an individual receives social_security_benefits however those benefits constitute income and are subject_to the income_tax not the employment_tax sec_1 improperly treating petitioners as though they live in a community_property_state finally petitioners assert that respondent is improperly factoring in ms richmond’s pension distribution when calculating how much of mr richmond’s social_security_benefits is taxable under sec_86 they believe that this results in a double tax on my ms richmond’s one pension item which was already included in income as explained below we are not persuaded by any of petitioners’ arguments mr richmond received dollar_figure in social_security_benefits in and together petitioners’ modified_adjusted_gross_income plus one-half of the social_security_benefits received exceeded dollar_figure accordingly under sec_86 petitioners are required to include percent or dollar_figure of the social_security_benefits in their gross_income 5petitioners cite c f_r sec_416 and ask whether it is relevant to their case it is not relevant the regulation relates to an individual’s eligibility for supplemental_security_income ssi under tit of the u s code see c f_r sec_416 for an individual to be eligible for ssi the individual’s resources must not exceed certain dollar amounts see c f_r sec_416 the regulation cited by petitioners defines what is included in an individual’s resources for the purpose of determining eligibility for ssi it does not have any bearing on federal_income_tax issues 6in their brief and at trial petitioners questioned respondent’s use of the dollar_figure figure noting that they received no social_security_benefit in the amount of dollar_figure the answer is that petitioners are not required to include in income all of the dollar_figure of social_security_benefits that mr richmond received only the portion of benefits determined pursuant to sec_86 which is dollar_figure x dollar_figure dollar_figure with respect to petitioners’ first argument although it is unfortunate that they may have received incorrect legal advice from an irs employee that advice does not have the force of law and cannot bind respondent or this court see atkin v commissioner tcmemo_2008_93 it is the statute which governs the determination of petitioners’ substantive tax_liability and the statements of irs representatives while understandably nettlesome to petitioners do not alter this rule see 54_tc_1691 affd 457_f2d_1 3d cir t he authoritative sources of federal tax law are in the statutes regulations and judicial decisions not in informal advice or publications zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir as to petitioners’ second and third arguments the instructions to form_1040 and form ssa-1099 are also not authoritative sources of federal tax law and likewise are not binding on respondent or the court see id in any event we believe that petitioners misinterpreted the instructions 7this is not to say that the instructions are a model of clarity they are not we understand how petitioners could have been confused nevertheless the instructions are not the law and their lack of clarity does not permit us to disregard the law the instructions to the form_1040 state the following on page gross_income means all income you received in the form of money goods property and services that is not exempt from tax including any income from sources outside the united_states even if you can exclude part or all of it do not include social_security_benefits unless you are married filing a separate_return and you lived with your spouse at any time in the context of the language is extremely important in understanding its meaning it appears in a chart used by taxpayers to determine whether they are required to file a return on the basis of their filing_status age and amount of gross_income for that limited purpose the irs does not require taxpayers to include social_security_benefits in gross_income for the purpose of determining a taxpayer’s federal_income_tax liability however the instructions for form_1040 for at page sec_27 and sec_28 include a social_security_benefits worksheet and indicate that taxable social_security_benefits as determined on the worksheet must be included in gross_income taxpayers are instructed to use the worksheet to determine how much of their benefits should be included in income in addition although the form ssa-1099 states do not return this form to ssa or irs that does not mean that taxpayers can exclude social_security_benefits from gross_income concerning their fourth argument petitioners correctly note that social_security_benefits are not included in income for illinois state_income_tax purposes ill comp stat ann a l west this case however deals with petitioners’ federal_income_tax liability and as we have said social_security_benefits are included in gross_income for federal_income_tax purposes turning to petitioners’ fifth argument it is important to remember that it was petitioners themselves who elected to file a joint federal_income_tax return when taxpayers choose of their own volition to file a joint_return their federal_income_tax is computed based on their aggregate income ie the combined income earned by both taxpayers and their aggregate deductions exemptions and credits sec_6013 see sec_1_6013-4 income_tax regs it is for this reason--and this reason alone-- that petitioners were required to combine their incomes on their form_1040 community_property law or respondent’s alleged misinterpretation thereof is not the culprit here petitioners seemed to understand this concept having included mr richmond’s wage income and their respective pension distributions in their aggregate gross_income mr richmond’s social_security_benefits should not have been treated differently with respect to petitioners’ final argument ms richmond’s pension benefits are not being taxed twice the taxable_portion of her pension distribution is taxed once and only once to determine how much of mr richmond’s social_security_benefits is taxable under sec_86 however we are required to look at petitioners’ modified_adjusted_gross_income which includes ms richmond’s pension benefits see sec_86 ms richmond’s pension benefits are not being double taxed they are just being used to help determine how much of mr richmond’s social_security_benefits should be taxed ii taxability of petitioners’ interest_income under sec_61 interest is included in gross_income see sec_1_61-7 income_tax regs as a general_rule interest received by or credited to the taxpayer constitutes gross_income and is fully taxable although petitioners earned dollar_figure of interest_income during they argue that they should not be taxed on that income because their bank ate up the money in fees we disagree with petitioners they earned dollar_figure in interest_income and it was credited to their accounts they are therefore required to include that interest in their gross_income sec_61 sec_1_61-7 income_tax regs the fact that they later paid bank fees with the dollar_figure has no effect on whether they were required to include the interest in their gross_income in certain situations bank fees may be deductible under sec_162 or sec_212 petitioners have not shown however that either section applies moreover they have not provided any evidence or testimony proving that they paid bank fees and if so how much they paid consequently petitioners are not entitled to deduct any amounts they may have paid in bank fees iii the child_tax_credit generally sec_24 allows a dollar_figure child_tax_credit with respect to each qualifying_child of the taxpayer the total credits allowed under sec_24 however generally cannot be more than the taxpayer’s tax_liability sec_24 a portion of any credits disallowed because they exceeded the taxpayer’s tax_liability may be refunded to the taxpayer under sec_24 the refundable amount under sec_24 is referred to as an additional_child_tax_credit on their federal_income_tax return petitioners claimed to have three qualifying children they could not claim a dollar_figure child_tax_credit however because their reported federal_income_tax liability was only dollar_figure accordingly they claimed a dollar_figure child_tax_credit and an additional_child_tax_credit of dollar_figure when respondent determined that mr richmond’s social_security_benefits and petitioners’ interest_income should be included in petitioners’ gross_income those adjustments increased petitioners’ tax_liability from dollar_figure to dollar_figure as a result respondent allowed petitioners a dollar_figure child_tax_credit under sec_24 a --dollar_figure per qualifying_child because the dollar_figure child_tax_credit did not exceed their dollar_figure tax_liability respondent did not allow an additional_child_tax_credit under sec_24 petitioners argue that respondent improperly disallowed their additional_child_tax_credit we disagree respondent’s disallowance of the additional_child_tax_credit was an automatic computational adjustment resulting from the determination that petitioners were required to include mr richmond’s social_security_benefits and petitioners’ interest_income in their gross_income respondent’s adjustments were appropriate iv the earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the amount of the credit allowed the limitation amount is based on the amount of the taxpayer’s income whether the taxpayer has qualifying children and if so how many qualifying children for eligible taxpayers who claimed joint filing_status and who had two or more qualifying children are allowed no earned_income_credit if their adjusted 8respondent’s adjustment actually allows petitioners a larger credit a dollar_figure child_tax_credit than petitioners had claimed on their return a dollar_figure child_tax_credit plus a dollar_figure additional_child_tax_credit however because respondent determined that petitioners’ tax_liability had increased all of that dollar_figure child_tax_credit is used to offset petitioners’ tax_liability and none is left to refund to petitioners gross_income or if greater earned_income is dollar_figure or more revproc_2004_71 sec_3 2004_2_cb_970 although petitioners did not claim an earned_income_credit on their federal_income_tax return they argue that respondent wrongly disallowed an earned_income_credit and now claim entitlement to a credit petitioners are not entitled to an earned_income_credit even if petitioners were eligible taxpayers and had two or more qualifying children they would not be entitled to an earned_income_credit because their adjusted_gross_income exceeded dollar_figure for the foregoing reasons we sustain respondent’s determination_of_a_deficiency for petitioners’ tax_year the court has considered all of petitioners’ contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent 9the record contains a date letter from respondent to petitioners that states with respect to petitioners tax_year that you are not eligible for eic because your earned_income and adjusted_gross_income agi total is not less than dollar_figure 10petitioners themselves reported adjusted_gross_income of dollar_figure on their return
